DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “COOLING SYSTEM AND CONTROL METHOD USING AIR TEMPERATURES AND A DYNAMIC SETPOINT TO CONTROL COOLANT FLOW”, or something similarly descriptive.
The abstract of the disclosure is objected to because:
Repeated information from the title (phase change cooling device and control method)
Abstract recites purported merits (stable high-efficiency cooling performance)
Abstract should include the technical disclosure of the improvement (presently describes the components, and not the basic nature of the invention)
Correction is required.  See MPEP § 608.01(b). Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits (“stable high-efficiency cooling performance”) or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 – 6 are objected to because of the following informalities:  Improper use of the conjunction “an”. In claim 1, the second recitation of “an opening degree” could be interpreted as referring to an opening degree that is different than the one first mentioned. After the initial establishment of “an opening degree” in the claim tree, subsequent references to that opening degree should be “THE opening degree,” since it is clear from the specification that there is only one valve, which has only one opening degree.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 3, and 7, the term “vicinity” in claims 1, 3, and 7 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to the radiator the temperature must be measured to be considered “in a vicinity.” For the purpose of examination, it will 
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (US 2015/0075766). 
Regarding claim 7, Alston discloses a control method (10 control system, paragraph 37) of a phase change cooling device (12 refrigerating circuit, paragraph 37) that includes a heat receiver (16, fig. 1) for accommodating a coolant (paragraph 37) and receiving heat from a heat generation body to be cooled (80, paragraph 58), a heat radiator (14, fig. 1, paragraph 37) for radiating heat of a coolant vapor of the coolant gasified by receiving heat in the heat receiver (paragraph 37), and recirculating a liquefied liquid coolant to the heat receiver (fig. 1 shows the closed refrigeration loop), and a valve (20, fig. 1) for controlling a flow rate of the liquid coolant (valve 20 is an expansion valve, which is a type of flow control valve), the control method comprising: 
controlling an opening degree of the valve (process flow shown in fig. 6) by referring to an exhaust air temperature (74, fig. 1) being a temperature of air after being discharged from a heat receiver, and a temperature in a vicinity of the heat radiator (70, fig. 1) (paragraph 45, controller 62 receives inputs from 70, 74 and others to determine if the compressor inlet and outlet temperature .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima (US 2009/0201645) in view of Alston (US 2015/0075766).
Regarding claim 1,  Kashirajima teaches a phase change cooling device (paragraph 57), comprising: 
a heat receiver (34, evaporator, fig. 1, paragraph 56) for accommodating a coolant (paragraph 57, “refrigerant”) and receiving heat from a heat generation body (28, servers) to be cooled (fig. 1, paragraph 55); 
a heat radiator (38, cooling tower, fig. 1, paragraph 58) for radiating heat of a coolant vapor of the coolant gasified by receiving heat in the heat receiver (paragraph 59, cooling tower 38 and evaporator 34 are connected by refrigerant gas piping 46), and recirculating a liquefied liquid coolant to 
a valve (52, fig. 1, paragraph 62) for controlling a flow rate of the liquid coolant (paragraph 62, valve 52 is a flow regulator); and 
a control unit (paragraph 62, controller is present but not pictured) that controls an opening degree of the valve (paragraph 62), wherein 
the control unit controls an opening degree of the valve (paragraph 62) by referring to an exhaust air temperature (50, fig. 1, paragraph 62) being a temperature of air after being discharged from the heat receiver (34, fig. 1, paragraph 62, temperature sensor 50 is position in the airflow that is being discharged from the evaporator).
Kashirajima fails to explicitly teach the control unit controls an opening degree of the valve by also referring to a temperature in a vicinity of the heat radiator. 
However, Alston teaches an environmental control system (fig. 1, paragraph 37) wherein a control unit (62, paragraph 40) controls the position of a valve (20, fig. 1) by referring to an exhaust air temperature (74, fig. 1, paragraph 41) after being discharged from the heat receiver (16, fig. 1, paragraph 37), and a temperature (70, fig. 1, paragraph 41) in the vicinity of the heat radiator (14, fig. 1) (control unit 62 is connected to valve controller 42 by signal wire 145, and directs the valve controller to position the valve based on the process flow of fig. 6, described in paragraph 55). It would have been obvious to incorporate the sensors and control scheme of Alston with the electronics cooling system of Kashirajima in order to have precise control of system parameters allowing for increased efficiency and reliability.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use server rack exhaust air temperature and condenser ambient air temperature as control inputs to manage coolant flow through an evaporator to improve system efficiency and reduce operating costs. 
Regarding claim 2, Kashirajima as modified by Alston teaches the control unit (Alston 62, fig. 1) controls an opening degree of the valve by further referring to temperatures of air sent through the heat generation body, which are an inflow-side temperature toward the heater generation body (Alston 74, fig. 1) and an outflow-side temperature from the heat generation body (Alston 72, fig. 1) (temperature sensor 74 measures the temperature of the air before it goes to the heat generation body, and temperature sensor 72 measures the temperature of the air returning from the heat generation body).
Regarding claim 3, Kashirajima as modified by Alston teaches the control unit (Alston 62, fig. 1) controls an opening degree of the valve (Alston 20, fig. 1) by stepwise updating a target temperature of the exhaust air temperature of the heat receiver (paragraph 63) for each temperature in a vicinity of the heat radiator (target evaporator temperature is changed as well as compressor speed, which would affect the compressor inlet and discharge temperatures, which would then cause the controller to reposition the flow control valve 20). The increments required to be “stepwise” are not defined by the specification, therefore any changes executed by an electronic controller can be considered stepwise.
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima (US 2009/0201645) in view of Alston (US 2015/0075766), and further in view of Franaszek (US 5,899,084).
Regarding claim 4, Kashirajima as modified by Alston is silent on the control unit performs PID control on an opening degree of the valve in such a way that the exhaust air temperature of the heat receiver becomes closer to the target temperature. Alston discloses that the expansion valve 20 is variable adjusted by a suitable controller (Alston paragraph 38), but does not disclose a preferred method.
However Franaszek teaches a control unit (Franaszek, 302) performs PID control on an opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3) in such a way that the exhaust air temperature of the heat receiver becomes closer to the target temperature (Franaszek column 11, lines 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to employ a PID controller to effect control over a cooling system expansion valve to minimize instability, response time, and overshoot.
Regarding claim 5, Kashirajima as modified by Alston, and in view Franaszek teaches the control unit (digital controller of Franaszek used as the generic controller disclosed by Alston) stepwise increases an opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3, valve is positioned) in such a way that a difference between the exhaust air temperature of the heat receiver (Kashirajima, 50) and the target temperature becomes equal to or less than a threshold value (Franaszek  column 11, lines 5 – 8). The threshold value described in the specification is the error value of a PID controller, i.e. the difference between a desired setpoint and the process variable, and upon which the proportional, integral, and derivative control terms are calculated. It would be obvious to use the error, or “threshold” value because it is the starting point for the PID controller calculations, and without it there would be no controller calculations and no control action. Therefore the limitations of this claim simply describe the behavior of a PID controller.
Regarding claim 6, Kashirajima as modified by Alston, and in view Franaszek teaches the control unit (digital controller of Franaszek used as the generic controller disclosed by Alston) stepwise decreases an opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3, valve is positioned) in such a way that a difference between the exhaust air temperature of the heat receiver (Kashirajima, 50) and the target temperature becomes equal to or less than a threshold value (Franaszek column 11, lines 5 – 8). The threshold value described in the specification is the error value of a PID controller, i.e. the difference between a desired setpoint and the process variable, and upon which the proportional, integral, and derivative control terms are calculated. It would be obvious to use the error, or “threshold” value because it is the starting point for the PID controller calculations, and without it there would be no controller calculations and no control action. Therefore the limitations of this claim simply describe the behavior of a PID controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763